Citation Nr: 1236214	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  04-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, including as secondary to service-connected hereditary hemochromatosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran had active service from July 1988 to September 1992.  His awards and decorations include the Purple Heart and Combat Action Ribbon indicating combat service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran requested personal hearings before a Decision Review Officer (DRO) and before a Veterans Law Judge in connection with his claim, but postponed his DRO hearing in July 2005, and did not report for his scheduled Board hearing in March 2006.  He has not provided good cause for not appearing for the hearing and has made no attempt to reschedule the hearing.  Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. 20.702(d).  

This case was the subject of Board remands in May 2007, October 2008, May 2010, and August 2011.  After completion of this development by the RO and the Appeals Management Center (AMC), the case has been returned to the Board for further appellate consideration.  

The Board has recharacterized the matter on appeal pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant files a claim for service connection for a psychiatric disability, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

A review of the Virtual VA paperless claims processing system reveals additional VA inpatient records dated in 2012.  These pertinent VA treatment records were associated with the Virtual VA eFolder after certification of the appeal.  Thus, the AMC did have the opportunity to review these additional records prior to issuing a supplemental statement of the case (SSOC) in June 2012.  



FINDINGS OF FACT

1. The Veteran is shown to have engaged in combat with the enemy during his period of active duty in the Persian Gulf War, and is the recipient of the Purple Heart and Combat Action Ribbon.  

2. The Veteran is competent to report the circumstances of his service and the temporal development of his psychiatric symptomatology; his spouse, sister and friend are also competent to report their observations of the temporal development of his psychiatric symptomatology; however, due to the inconsistent reporting of his symptomatology throughout the record, the Veteran's assertions regarding the nature and onset of his psychiatric symptomatology are not found to be credible; and his statements, and those of his friends and family, regarding the etiology of the acquired psychiatric disorder are not found to be probative in this case.  

3. A diagnosed psychiatric disorder did not clearly and unmistakably exist prior to military service.  

4. The demonstrated diagnosis of alcohol dependence is not a disability for which compensation benefits may be paid by operation of law.  

5. The Veteran has not been shown to have an acquired psychiatric disorder that manifested in service or within one year thereafter, or that has been causally or etiologically related to his military service or to a service-connected disability.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, on a direct, secondary, or presumptive basis is not warranted.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.317, 3.655 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the U.S. Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the appellant prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a statement of the case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in February 2002, December 2002, April 2005, October 2005, May 2007, February 2008, March 2009, November 2009, June 2010, and September 2011.  The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The May 2007, February 2008, March 2009 and June 2010 letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006).  

Notice as to the service connection claim was first provided in February 2002.  Comprehensive notice in accordance with the requirements of Dingess was not provided until after the May 2002 rating decision on appeal was issued.  However, the Veteran was not prejudiced from this timing error because the RO readjudicated the claim in the June 2012 SSOC.  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist provisions of the VCAA have been met. The claims file contains the service personnel and treatment records, and VA treatment records.  The Veteran, and his friends and family members have provided various lay statements in support of his claim.  He has been afforded VA examinations (also known in the record as Disability Benefits Questionnaires or "DBQs"), clarifying medical opinions and accompanying addenda in connection with his claim for service connection in November 1995, March 2002, January 2003, March 2008, December 2009, August 2010 and October 2011.  These examinations, cumulatively, are adequate for purposes of adjudication of the Veteran's claim as, together, they address all of his contentions regarding the nature and onset of his psychiatric disorder, and they contain all required examination findings and clear and sufficient reasoning for the diagnoses rendered, as well as nexus opinions addressing the various theories of entitlement upon which the claim may be granted.  

Further, the Board finds that the RO and AMC have substantially complied with the Board's May 2007, October 2008, May 2010, and August 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The RO and AMC have advised the Veteran of what evidence would substantiate his claim, obtained outstanding VA treatment records, and have scheduled the Veteran for VA examinations and obtained clarifying medical opinions for the purpose of determining the nature and etiology of the claimed acquired psychiatric disorder.  

In a September 2012 Appellant's Post Remand Brief, the Veteran's representative argued that the most recent DBQ, dated in October 2011, was inadequate as the AMC failed to comply with the August 2011 remand directives to return the claims file to the May 2010 VA examiner and obtain a medical opinion.  The Veteran's representative noted that instead of the DBQ being performed by the May 2010 VA examiner, the opinion was provided by a different practitioner.  However, the Board finds there has been substantial compliance with the August 2011 remand directive, insofar as the remand order explicitly provided for the potential for the unavailability of the May 2010 examiner.  Specifically, the order indicated that the Veteran's claims file should be returned to the May 2010 examiner, "or, if that examiner [was] unavailable, to another health care provider of suitable background and experience."  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The notification and assistance requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Merits of the Service Connection Claim

The Veteran contends that that he has an acquired psychiatric disorder, to include generalized anxiety disorder, as a result of his combat experience in the Gulf War.  Alternatively, he has argued that his psychiatric disorder is secondarily related to his service-connected hereditary hemochromatosis.  These assertions are supported by statements submitted in August 2005 by the Veteran's spouse, sibling, and his friend, which reflect observations that over the years the Veteran has experienced deteriorating mental health since his separation from service.  

In Robinson v. Mansfield, 21 Vet. App. 545 (2007) the Court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

As noted, the service record confirms that the Veteran had combat service.  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  Although the Veteran has been diagnosed with current generalized anxiety disorder, the preponderance of the evidence does not show him to have an acquired psychiatric disorder that manifested in service or within one year thereafter, or that has been causally or etiologically related to his military service or to a service-connected disability.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee, 34 F.3d at 1039.  

As to presumptive service connection, some diseases, including psychoses, are chronic, per se, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a compensable degree within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to warrant a noncompensable rating under the General Formula for Mental Disorders, a mental condition must be formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  In order to warrant a 10 percent rating, the Veteran must exhibit occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130, including Diagnostic Code 9440 (2011).  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

As an initial matter, there are various mentions in the record, including the March 2002 VA mental health clinic consultation and a January 2005 VA mental health diagnostic assessment, indicating that the Veteran reported being anxious for most of his life, and suggesting that the Veteran may have a preexisting psychiatric disorder.  However, the Board finds that when he entered active service he was in sound mental condition.  For purposes of establishing service connection under 38 U.S.C.A. § 1131, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet.App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis.  Wagner, 370 F.3d at 1096.  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet.App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".)  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable...."  Vanerson, 12 Vet.App. at 261.  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet.App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet.App. 331, 334 (1993).  

The service treatment records, including the Veteran's pre-entrance examination are without findings of or treatment for any acquired psychiatric disorder.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

However, even if the Veteran's anxiety disorder were to be shown to have clearly and unmistakably preexisted his military service, as noted in the August 2010 medical opinion, Dr. "S." concluded that there was no evidence that the Veteran had an anxiety disorder which was caused by or exacerbated by his period of time in service.  

The only competent medical opinion evidence of record addressing the matter of aggravation of a preexisting condition is the August 2010 opinion.  As this report provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, the Board finds it constitutes probative evidence that the Veteran's current acquired psychiatric disorder was not exacerbated by his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  Further, this opinion is supported by the service treatment records, which are entirely negative for psychiatric treatment.  

Moreover, the Veteran has not argued that his anxiety disorder was aggravated by his service.  In fact, he has reported during his VA treatment that his anxiety has only increased in recent years, and that the triggers for this include the Iraq War, and his personal life.  

The service treatment records do not reflect findings of any psychopathology, or diagnosis of or treatment for any psychiatric disorder in service.  The Veteran first filed a VA Form 21-526, Veteran's Application for Compensation or Pension, in October 1995, which included a claim for service connection for posttraumatic stress disorder (PTSD) with an onset of 1991.  

As noted, the Veteran's spouse, sibling and friend submitted statements in support of his claim in August 2005, which address the continuity of his symptomatology since separation from service, but which do not address the etiology of his acquired psychiatric disorder.  The statement from one of the Veteran's friends, who reported knowing him since approximately 1988, contains observations that the Veteran has had a lot of health problems since he left the service, including psychological problems related to dealing with stress and dealing with other people.  

The statement from the Veteran's sister contains observations that the Veteran has had serious health problems since returning from the Gulf War, including some mental problems.  The Veteran's sister reported that there were times that she was concerned because of the way the Veteran talked and felt about everyday life issues.  The statement from the Veteran's spouse, who was reported knowing him since 1993, contains observations that the Veteran has become mentally unstable.  She reported observations of the Veteran experiencing difficulty concentrating, being in big crowds, having mood swings, losing his train of thought and having memory loss as the result of his mental disorder.  These statements do not include recollections of the date of onset of the psychiatric disorder, and only include general observations of the Veteran's mental state after separation from service.  

The first post-service clinical evidence of a psychiatric disorder is dated in 1995, a number of years after the Veteran's discharge from service.  Despite the Veteran's general assertion, indicated in the 1995 VA Form 526, that the onset of his psychiatric disorder was in 1991, he failed to describe his symptomatology in any way that would suggest the disorder was manifested to a compensable degree.  As there otherwise is no diagnosis or suggestion of a psychosis within a year of discharge, the relevant presumptive provisions are inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  The Board will therefore proceed with a review of the merits of the claim on a direct basis.   

The clinical record shows that, starting in 1995, the Veteran was diagnosed with generalized anxiety disorder, which meets the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  Most critically, however, the second and third elements of a service connection claim, that is medical or lay evidence of in-service incurrence or aggravation of a disease or injury; and medical or lay evidence of a nexus between the claimed in-service disease or injury and the present disability, have not been satisfied.  Hickson, 12 Vet. App. at 253.  Moreover a continuity of symptomatology has not been demonstrated by the record.  Barr, 21 Vet.App. 303.  

In November 1995, he underwent a VA psychiatric examination, in which he reported being run over by a Humvee during a fire fight while serving in the Persian Gulf, which caused him to sustain injury to his left shoulder, for which he was awarded the Purple Heart.  The Veteran also reported being stabbed in the abdomen, chest and head while serving with the Marines.  He indicated that his blood pressure tended to be high at times, and noted that a civilian doctor told him he was nervous, but he did not feel he was any more nervous than normal people.  He reported symptoms of occasional bad dreams, not about the war, but about "the devil."  

The examiner noted that the Veteran reportedly did not drink before his military service, but that in the service he "drank a lot," and that after he got out of service he drank beer and occasionally a whiskey, but did not "over do it."  He also reportedly used marijuana on several occasions, but that it "did not do anything" for him and he did not continue to use the substance.  

The Veteran was diagnosed with chronic, delayed, PTSD.  The examiner opined that although the Veteran was in the Gulf War, none of the usual symptomatology that would be found in PTSD was present - the Board does not afford any probative value to the examiner's observation that the Veteran did not experience wartime stressors. The examiner noted that the Veteran was tense, and a Minnesota Multiphasic Personality Inventory (MMPI) was conducted.  The examiner indicated the results of the MMPI suggested many possibilities and that the profile could be consistent with PTSD, and that a longer observation would be helpful.  

On addendum, also dated in November 1995, the examiner noted that the MMPI would be consistent with PTSD; however, the clinical evaluation revealed only "minimal" stressors and none of the usual symptomatology that would be found in PTSD.  The examiner revised the diagnosis to that of generalized anxiety disorder based on a second review of the claims file, the MMPI and the clinical evaluation results.  The examiner commented that the Veteran showed a lot of anxiety during the evaluation, but none of the usual symptoms of PTSD were present.  

An April 1998 VA nursing note shows a description of the Veteran as a "very anxious young man."  In November 1999 the Veteran reported experiencing a lot of "highs and lows" due to stress.  He noted that he had a "great childhood" without any history of abuse, and denied a history of substance treatment or alcohol abuse.  He was assessed with a high level of anxiety as indicated by his rapid compulsive speech.    

In March 2002, the Veteran underwent VA examination, and denied undergoing any mental health treatment or taking any psychotropic medications.  He began his interview by denying any mental health problems, and denying any anxiety or depression.  He reportedly stated "I do not know what that stuff is and I do not believe in it...I think depressions[sic] is a compound."  

He reported symptoms of sleep impairment, but attributed that to pain, and denied depression, and anhedonia.  He reported diminished libido but related that to his age and his physical problems.  He noted that he experienced occasional suicidal ideation, but denied intent, and denied homicidal ideation.  He reported that he drank a 12 pack of beer over the course of a week but denied drug use.  The Veteran was assessed with no psychiatric disorder or condition, and was assigned a Global Assessment of Functioning (GAF) score of 60.  

Critically to the Board's review, the examiner noted that, on brief examination, the Veteran provided no evidence of an Axis I psychological problem.  The examiner noted that the Veteran had unconventional views and was not particularly psychologically minded, which might have made his ability to provide evidence of psychological problems somewhat limited.  The examiner observed that it was possible that there might have been underlying psychological issues, but during the brief examination they were not indicated.  

In March 2002, a VA psychiatrist provided a mental health clinic consultation, during which the Veteran reported being anxious for most of his life.  His symptoms included excessive worry about events in the news and morals/values of society, restlessness, decreased quality of sleep, irritability, and muscle tension associated with worry.  The Veteran indicated that he was "keyed up" most of the time and was "hyperactive."  During his evaluation, his Hamilton Anxiety Scale (HAM-A) score was 21, indicating moderate anxiety.  The Veteran reported that his irritability and anxiety had become more severe within the previous 3 to 4 years, and that 1 year prior to the consultation, he began taken prescription medication, including Fluoxetine and other people's prescription medications, for his anxiety to little or no affect.  He denied any psychiatric treatment, and denied any past suicide attempts or panic attacks.  He described experiencing some symptoms of social phobia and discussed a family history positive for anxiety and panic attacks, and admitted to drinking 6 to 8 beers every weekend, which he had done on a weekly basis for 10 to 12 years.  He also reported that he had tried cocaine, marijuana, "crank" and other drugs in the past, but denied a history of intravenous drug use, or use of other drugs over the past several years.  The Veteran provided a legal history of one felony assault charge after fighting with his ex-wife's ex-husband in 1992, and an assault charge in 1994 for his participation in a bar fight.  He was diagnosed with generalized anxiety disorder, moderate, rule out social phobia, and alcohol abuse.  

In January 2003 the Veteran underwent a VA psychiatric examination with "Dr. "S."  Dr. "S." noted that, prior to the examination, the Veteran had not received any mental health treatment or taken any psychotropic medications.  On mental status examination he was observed to be "quite anxious" and there was "a definite air of intensity about him.  At times, his hands were clenched tightly.  Speech was mildly pressured."  He was diagnosed with generalized anxiety disorder.  Dr. "S." observed that the Veteran reported that his hemochromatosis caused him to be quite fatigued and made it difficult for him to sleep.  Dr. "S." noted that, undoubtedly, this had an effect on his anxiety, indicating that it was certainly likely, given the Veteran made a statement that he worried about his health.  However, Dr. "S." concluded that the only way to comment on the relationship between the Veteran's generalized anxiety disorder and his hemochromatosis was to engage in pure speculation.  

A VA mental health diagnostic assessment, performed in January 2005 reflects findings that the Veteran reported primarily anxiety symptoms that had been present throughout his life and had worsened recently in response to the current war in Iraq, worldwide terrorism, and the Asian tsunami.  The symptoms described included a constant, life-long sensation of worry, apprehension and expectation of something terrible happening.  He also had some anxiety symptoms similar to social phobia, and described numerous neurovegetative symptoms of anxiety including restlessness, feeling "keyed up," being easily fatigued, difficulty concentrating, irritability resulting in verbal and physical fights, and sleep disturbance.  

The physician noted that the Veteran's symptoms were consistent with generalized anxiety disorder with some overlap into social anxiety and PTSD regarding hypervigilance.  The physician observed a moderate level of paranoia and some non-bizarre, but not mainstream paranoia about terrorism and the state of the country.  His personality style appeared to be a life-long pattern of mistrust, theorizing about conspiracies and catastrophizing about the future.  The physician noted that this pattern was not inconsistent with the Veteran's upbringing, but it seemed to be more than societal norms for his upbringing.  The Veteran was diagnosed with generalized anxiety disorder, alcohol dependency by history, and rule out benzo abuse.  

A VA mental health diagnostic assessment also performed in September 2007 shows the Veteran complained of symptoms of excessive worry about events in the news and the morals/values of society, restlessness because of worry and back pain, decreased quality of sleep, irritability, and muscle tension associated with worry.  He reported feeling nervous and "keyed up" most of the time, and described himself as fidgety, having been told he talked extremely fast and was hyperactive.  The Veteran again reported that he had been anxious for most of his life; however, his irritability and anxiety became more severe within the previous 3 to 4 years.  He indicated that in the past he was seen by his primary care provider for treatment for his anxiety, but denied any psychiatric treatment.  He was diagnosed with generalized anxiety disorder moderate, social phobia, rule out alcohol abuse.  

In March 2008, the Veteran underwent another VA PTSD examination, performed by a different examiner.  During the examination, the Veteran reported that his primary problems centered on sleep difficulties and racing thoughts.  He indicated that he never got more than 4 hours of uninterrupted sleep at a time, due to being in significant pain.  He described bad dreams in which someone was dying or something bad was happening to his family.  He reported that occasionally his dreams involved his brother fighting in the war, and that usually his dreams centered on the devil and related to his significant religious faith.  He noted that there were always stressors on his mind, such as working about his family, money, his home, and his family's safety.  He also reported thinking of servicemen and their families all the time.  The Veteran indicated that his symptoms had worsened over the previous 4 to 5 years, and attributed the worsening of his condition to the start of the Iraq War.  He noted that the beginning of the war coverage on TV appeared to exacerbate his anxiety and racing thoughts.  He reported that he quit his job working as a heavy equipment mover after getting into a physical altercation with his boss while drinking.  He was diagnosed with generalized anxiety disorder.  

The examiner opined that the Veteran met some of the criteria for PTSD, but that his primary symptoms were clustered more in the generalized anxiety disorder category.  The examiner observed that the Veteran's reports of feeling restless and keyed up, easily fatigued, irritable, constantly worried, trouble concentrating, sleep disturbance and racing thoughts were all related to a variety of issues such as family safety, financial and national catastrophes, and did not specifically relate to his wartime experiences.  The Veteran denied flashbacks.  The examiner noted that no other psychiatric diagnoses were found during the examination, and as relevant to the Board's inquiry, concluded that the Veteran's generalized anxiety disorder symptoms did not appear to be connected directly to his wartime experiences, although they did appear to be affected by the engagement in the Iraq War and the constant news coverage on that increased his anxiety.  The Veteran reported that he was able to watch war stories on the news without any type of trigger response or detrimental effect except for the anxiety he felt much of the time.  

In December 2009, the same VA examiner who conducted the January 2003 VA examination, Dr. "S.", provided a medical opinion after reviewing the claims file.  Dr. "S." observed that he diagnosed the Veteran with generalized anxiety disorder in March 2008, and noted that at the time, the Veteran reported difficulty falling asleep because of fear of someone breaking into his house.  Dr. "S." opined that there was no indication that the Veteran's service-connected hemochromatosis aggravated his generalized anxiety disorder.  Dr. "S." indicated that, although he might have previously determined on examination in 2003 that the Veteran's anxiety might have affected his sleep, he noted that on interview in 2008 the Veteran reported that he had been anxious for a good part of his life.  Hence, Dr. "S." concluded that there was no evidence substantiating a link between the Veteran's hemochromatosis and his generalized anxiety disorder.  

In August 2010, Dr. "S." again provided a medical opinion after reviewing the Veteran's claims file and previous examinations.  Dr. "S." observed that in 1995 the Veteran was treated by "Dr. D." who had observed that the Veteran had crying spells, and who diagnosed him with PTSD.  Dr. "S." noted that the diagnosis of PTSD had never been repeated subsequently.  Dr. "S." observed that a 2005 treatment note indicated no history of trauma, which called into question the issue of whether the Veteran ever actually met the criteria for a diagnosis of PTSD.  Dr. "S." noted that the Veteran underwent mental health clinic treatment in 2002, was evaluated by Dr. "S." in 2003, underwent mental health clinic treatment in 2005, and again was evaluated in 2008, and that all of the evaluations, with the exception of the 1995 examination, suggested a diagnosis of generalized anxiety disorder and not PTSD.  Dr. "S." observed that in many of his interviews during this time frame, the Veteran reported a lifelong history of anxiety and social phobia all his life.  

Dr. "S." opined that there was no connection between the Veteran's anxiety and his hemochromatosis or between his anxiety and his military career.  Dr. "S." observed that there was a history of alcohol abuse complicating the clinical picture.  However, Dr. "S." concluded that there was no evidence that the Veteran had an anxiety disorder which was caused by or exacerbated by his period of time in the service.  

An October 2011 DBQ report reflects findings that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria as his symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria, and he does not have a mental disorder that conforms to the DSM-IV.  The examiner, a practitioner other than Dr. "S.", noted that no mental disorder was diagnosed, and that the Veteran did not have a history of mental therapy, although his medical chart reflected his having been seen for medication management of anxiety in the past.  The examiner observed a relevant substance abuse history of the Veteran reporting to drink 3 to 4 times per month anywhere from 2 to 20 drinks.  

The examiner remarked that the Veteran's chart clearly indicated that he was involved in combat and had a history of symptoms of anxiety; however, his symptoms did not meet the full criteria for PTSD.  The examiner observed that the Veteran equated dreaming about events from his combat experiences as ordinary dreams about things that had happened and did not awaken with feelings of distress.  Also, the Veteran did not report reexperiencing events in a manner in which he became distressed, as would be characteristic of people with PTSD.  The examiner noted that the Veteran displayed calm affect when recounting events without noted psychological arousal, and did not meet the full criteria for avoidance behavior associated with the trauma.  The examiner observed that the Veteran's most recent psychiatric diagnosis-generalized anxiety disorder-was not diagnosed during his active duty experience.  The examiner noted that information obtained from the Veteran described use of alcohol while in the service, as well as in the present, and indicated that current usage did not appear to be implied with any mental disorder.  

The Board finds that, in total, these examination reports contain adequate discussions of the Veteran's current psychiatric profile, and competently and credibly address the etiology of his symptomatology and diagnosed generalized anxiety disorder.  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  

Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The March 2002, March 2008, December 2009, August 2010 and October 2011 are the most competent evidence of record and weigh greatly against the claim.  These examiners have discussed, at length, the Veteran's symptomatology and how his assertion that his psychiatric disorder arose in service is unlikely based on the record.  In this regard, in March 2008, he denied flashbacks and reported that he was able to watch war stories on the news without any type of trigger response or detrimental effect except for the anxiety he felt much of the time; and in October 2011 he displayed calm affect when recounting in-service events without noted psychological arousal.  The Board finds these reports provide reasoned medical opinions based on review of the pertinent records and relevant medical history, and constitute highly probative evidence that the Veteran's current generalized anxiety disorder is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  Further, these opinions are supported by the clinical findings throughout the record, which show an erratic and disjointed history of complaints of psychiatric problems, which the Veteran himself has at times attributed to causes other than his military service.  

The Board has considered the Veteran's contention that his generalized anxiety disorder is related to his service, but finds him to not be credible or competent in this regard.  Although, as noted, VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation, the clinical record indicates that at times the Veteran described severe symptoms of a mental health disorder, and at times, denied having any difficulties whatsoever.  Specifically, during the March 2002 examination, he denied having any mental health problems, and attributed the majority of his symptoms to his age and physical ailments.  

Moreover, the Board finds that the statements from the Veteran, his friend, and his family that claim his generalized anxiety disorder is related to his service are not probative, as they have not indicated that they possesses any education, training, or experience that qualifies them to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183.  As lay people, they are not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.  Other than these unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his current acquired psychiatric disorder.  

 As a tertiary matter, the Board notes that a disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran has been diagnosed with generalized anxiety disorder and is currently in receipt of service connection for hereditary hemochromatosis, which satisfies the first and second elements of a claim for secondary service connection.  Wallin, 11 Vet. App. at 512.  However, the third element, a nexus between the two conditions, is not satisfied.  

As noted, in January 2003, Dr. "S." observed that the Veteran reported that his hemochromatosis caused him to be quite fatigued and made it difficult for him to sleep.  Dr. "S." noted that, undoubtedly, this had an effect on his anxiety, indicating that it was certainly likely, given the Veteran made a statement that he worried about his health.  However, Dr. "S." concluded that the only way to comment on the relationship between the Veteran's generalized anxiety disorder and his hemochromatosis was to engage in pure speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that a determination that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Court in Jones further held that the examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id.  

In December 2009, Dr. "S." observed that he diagnosed the Veteran with generalized anxiety disorder in March 2008, and noted that at the time, the Veteran reported difficulty falling asleep because of fear of someone breaking into his house.  Dr. "S." opined that there was no indication that the Veteran's service-connected hemochromatosis aggravated his generalized anxiety disorder.  Dr. "S." indicated that, although he might have previously determined on examination in 2003 that the Veteran's anxiety might have affected his sleep, he noted that on interview in 2008 the Veteran reported that he had been anxious for a good part of his life.  Hence, Dr. "S." concluded that there was no evidence substantiating a link between the Veteran's hemochromatosis and his generalized anxiety disorder.  

In August 2010, Dr. "S." provided another medical opinion in which he concluded that there was no connection between the Veteran's anxiety and his hemochromatosis.  

Although the January 2003 VA examination reflects observations that the Veteran reported that his hemochromatosis caused him to be quite fatigued and made it difficult for him to sleep, and Dr. "S." opined that this had an effect on the Veteran's anxiety, this opinion was eventually negated by subsequent medical opinions as more evidence became available.  

Also, the Veteran has not asserted that his hemochromatosis disability caused or aggravated his acquired psychiatric disorder.  Further, although he is competent to report observable symptoms such as pain, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  

There is no competent medical evidence to link the Veteran's acquired psychiatric disorder to his service-connected hereditary hemochromatosis.  Therefore, service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310; Wallin, 11 Vet. App. at 512.  

Finally, the clinical record reveals the Veteran has been treated for alcohol abuse since his separation from service.  He has reported that he did not drink before his military service, but that in the service he "drank a lot," and that after he got out of service he drank beer and occasionally a whiskey, but did not "over do it."  A service treatment record, dated in November 1991 reflects a notation under "Medications" of "None. Alcohol. 08." However, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  However, in this case, the Veteran has not claimed, and the record does not show, that he abuses alcohol secondary to a service-connected disability.  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Accordingly, the preponderance of the evidence is against the Veteran's claim for an acquired psychiatric disorder on either a direct, presumptive, or secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


